            Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AMERICAN CENTER FOR LAW AND      )
JUSTICE,                         )
201 Maryland Avenue, NE          )
Washington, DC 20002             )
                                 )
             Plaintiff,          )
                                 )
vs.                              )                     Case Action No. 21-cv-932
                                 )
FEDERAL BUREAU OF INVESTIGATION, )
935 Pennsylvania Avenue, NW      )                     COMPLAINT FOR DECLARATORY
Washington, DC 20535             )                     AND INJUNCTIVE RELIEF
                                 )
             Defendant.          )


                                           COMPLAINT

       Plaintiff American Center for Law and Justice (“ACLJ”), by and through counsel, brings

this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, challenging the failure

of the Defendant Federal Bureau of Investigation (“FBI”) to timely and properly issue a

determination resolving Plaintiff’s administrative appeal, concerning Plaintiff’s FOIA Request

seeking the disclosure and release of agency records now improperly withheld by Defendant. In

support thereof, Plaintiff alleges and states as follows:

                                 JURISDICTION AND VENUE

       1.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B), 5

U.S.C. § 552(a)(6)(C)(i), and 28 U.S.C. § 1331, because this action arises under FOIA, and

Plaintiff has exhausted its administrative remedies.

       2.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) and 5 U.S.C. §

552(a)(4)(B).




                                                  1
            Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 2 of 8




       3.      This Court has authority to award injunctive relief pursuant to 5 U.S.C. §

552(a)(4)(B) and 28 U.S.C. § 2202.

       4.      This Court has authority to award declaratory relief pursuant to 28 U.S.C. § 2201.

                                            PARTIES

       5.      Plaintiff, with an office at 201 Maryland Avenue, N.E., Washington, DC 20002, is

a not-for-profit 501(c)(3) organization dedicated to the defense of constitutional liberties secured

by law. Plaintiff’s mission is to educate, promulgate, conciliate, and where necessary, litigate, to

ensure that those rights are protected under the law. Plaintiff also regularly monitors governmental

activity with respect to governmental accountability. Plaintiff seeks to promote integrity,

transparency, and accountability in government and fidelity to the rule of law. In furtherance of its

dedication to the rule of law and public interest mission, Plaintiff regularly requests access to the

public records of federal, state, and local government agencies, entities, and offices, and

disseminates its findings to the public.

       6.      Defendant FBI is an agency of the United States within the meaning of 5 U.S.C. §

552(f)(1), and is a component of the United States Department of Justice (DOJ), which is an agency

of the United States within the meaning of 5 U.S.C. § 552(f)(1).

       7.      Defendant FBI is headquartered at 935 Pennsylvania Avenue, NW, Washington,

D.C. 20535. Defendant is in control and possession of the records sought by Plaintiff.

       8.      Defendant FBI has possession, custody and control of the records Plaintiff seeks.

                                  FACTUAL ALLEGATIONS

       9.      On December 16, 2020, Plaintiff issued FOIA requests to the FBI requesting

“records pertaining to the FBI’s knowledge and efforts surrounding the breaking story that the

Chinese spy known as Christine Fang, or Fang Fang, had a lengthy relationship with




                                                 2
           Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 3 of 8




Representative Eric Swalwell”; as well as any records of any communications with and/or files

regarding those individuals within the custody of certain FBI officials including: “James Comey,

Andrew McCabe, Christopher Wray, Robert Mueller, or any Deputy Director of the FBI, including

by utilizing any alias, referencing, connected to, or regarding in any way Christine Fang (or Fang

Fang, or Fang) or Rep. Eric Swalwell.” See Pl.’s FOIA Request to FBI attached hereto as Ex., A

at 1, incorporated by reference as if fully set forth herein..

        10.     “Pursuant to DOJ FOIA regulation 28 C.F.R. §16.3(b),” Plaintiff set forth a

“Background address[ing] ‘the date, title or name, author, recipient, subject matter of the record[s]’

requested, to the extent known.” Pl.’s Ex. A, at 1 (quoting 28 C.F.R. §16.3(b)).

        11.     Plaintiff identified, in its FOIA request, the specific records it seeks. Pl.’s Ex. A, at

3-4.

        12.     In its FOIA request, Plaintiff specified that the term “record” includes “any

information” that qualifies under 5 U.S.C. § 552(f), and provided a non-exhaustive list of types of

information to be included in the term “record,” including “and information generated, sent,

received, reviewed, stored or located on a government or private account or server, consistent with

the holdings of Competitive Enterprise Institute v. Office of Science and Technology Policy, 827

F.3d 145 (D.C. Cir. No. 15-5128, July 5, 2016). See Pl.’s Ex. A, at 3.

        13.     Plaintiff further specified in its FOIA request the applicable definitions of the terms

“briefing.” See Pl.’s Ex. A, at 3.

        14.     Plaintiff specified in its FOIA request that “unless otherwise indicated, the

timeframe of records requested herein is January 1, 2011, to the date this request is processed.”

See Pl.’s Ex. A, at 3.




                                                   3
             Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 4 of 8




           15.   In its FOIA request, Plaintiff requested that the FBI support all denials by reference

to specific FOIA exemptions and provide any judicially required explanatory information,

including but not limited to, a Vaughn Index. See Pl.’s Ex. A, at 4.

           16.   In its FOIA request, Plaintiff asserted its entitlement to expedited processing and

a waiver of all associated fees, as explained in a memorandum accompanying each request and

referenced therein, and reserved its right to appeal any agency withholding of records and/or any

agency denial of Plaintiff’s requests for expedited processing and a waiver of fees. See Pl.’s Ex.

A, at 4.

           17.   By letter dated December 30, 2020, the FBI acknowledged receipt of Plaintiff’s

FOIA request and assigned FOIPA Request No. 1484080-000 to the request. See Pl.’s Ex. B, at 1.

           18.   By the same letter dated December 30, 2020, Defendant FBI stated it “neither

confirm[ed] nor den[ied] the existence of records responsive to [Plaintiff’s] request,” Pl’s Exh. B,

at 1, generally asserting FOIA exemptions (b)(1), (b)(3), (b)(6), (b)(7)(C), (b)(7)(E), and 50 U.S.C.

§ 3024(i)(1), but with no application of the law to any particular request and without providing the

requested Vaughn Index. Id.

           19.   By letter dated February 16, 2021, the Plaintiff submitted an administrative appeal

to the FBI’s Director of the Office of Information Policy (“OIP”). The grounds for the appeal were

set forth in detail, and are incorporated herein by reference. Pl’s Admin. Appeal, Exh. C.

           20.   Defendant had twenty (20) business days to issue a determination as to Plaintiff’s

administrative appeal, and after the twenty (20) days have expired or if the appeal is denied,

Plaintiff is deemed to have exhausted its administrative remedies. Oglesby v. United States Dep't

of Army, 920 F.2d 57, 65-66 (D.C. Cir. 1990) (“Following his administrative appeals, or if the




                                                   4
          Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 5 of 8




agencies do not respond within twenty days of the appeal, the appellant will be deemed to have

fully exhausted his administrative remedies and may bring suit.”); 5 U.S.C. § 552(a)(6)(A)(ii).

       21.     By letter dated March 3, 2021, the FBI acknowledged the Plaintiff’s administrative

appeal “regarding Request No. 1484080 on 02/26/2021.” Def.’s Ack. Admin. Appeal, Exh. D.

       22.     Defendant assigned an appeal number of A-2021-01184, and stated, “We will

notify you of the decision on your appeal as soon as we can.” Id.

       23.     No other response has been received from the FBI.

       24.     The twenty (20) business day period for the FBI to issue a determination as to

Plaintiff’s administrative appeal has passed.

                                       CAUSES OF ACTION

                                           COUNT I
                         Violation of the Freedom of Information Act

       25.     Plaintiff realleges and incorporates by reference the preceding paragraphs of this

Complaint as if fully stated herein.

       26.     The federal FOIA establishes a 20-day deadline by which a federal agency must

make and issue a decision regarding compliance with a request for records made pursuant to the

statute. 5 U.S.C. § 552(a)(6)(A)(i).

       27.     Pursuant to 5 U.S.C. § 552(a)(6)(A), the Defendant was required to determine

whether to comply with Plaintiff’s request within twenty (20) days, excepting Saturdays, Sundays,

and legal public holidays. Pursuant to this same provision, each Defendant was also required to

notify Plaintiff immediately of the determination, the reasons therefor, and the right to appeal any

adverse determination to the head of the agency.

       28.      Pursuant to 5 U.S.C. § 552(a)(6)(A)(ii), the Plaintiff was required to “make a

determination with respect to any appeal within twenty days (excepting Saturdays, Sundays, and



                                                 5
           Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 6 of 8




legal public holidays) after the receipt of such appeal. If on appeal the denial of the request for

records is in whole or in part upheld, the agency shall notify the person making such request of the

provisions for judicial review of that determination under paragraph (4) of this subsection.”

        29.     As of the date of this Complaint, the Defendant has failed to notify Plaintiff of any

determination with respect to Plaintiff’s appeal, as required by 5 U.S.C. § 552(a)(6)(A)(ii).

        30.     The FOIA permits a federal agency, in unusual circumstances, to extend the 20-day

response deadline for an initial determination or an appeal determination for a period not to exceed

ten (10) additional working days. 5 U.S.C. § 552(a)(6)(B)(i).

        31.     Defendant FBI did not assert “unusual circumstances” as to either determination.

        32.     There are no “unusual circumstances” that justify Defendants’ prolonged delay in

responding as required by law to Plaintiff’s lawful FOIA requests.

        33.     Plaintiff has a statutory right to have Defendants process Plaintiff’s FOIA request

and administrative appeal in a timely manner and in accordance with the requirements set forth in

5 U.S.C. § 552(a)(6).

        34.     The Defendant is unlawfully withholding records requested by Plaintiff pursuant to

5 U.S.C. § 552.

        35.     FOIA provides a cause of action for a complainant from whom a federal agency

has withheld requested records. 5 U.S.C. § 552(a)(4)(B).

        36.     Through continued delay and outright failure to properly respond to Plaintiff’s

lawful request for records, its improper withholding of such requested records, and its failure to

comply with the appeal requirements of 5 U.S.C. § 552(a)(6)(A)(ii), the Defendant has failed to

comply with FOIA’s prescribed deadlines for responding to a request for records and has violated

Plaintiff’s statutory rights.




                                                  6
             Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 7 of 8




       37.      Plaintiff is being irreparably harmed by reason of the Defendant’s unlawful

withholding of requested records, and Plaintiff will continue to be irreparably harmed unless the

Defendant is compelled to conform its conduct to the requirements of the law.

       38.       The FOIA imposes no limits on courts’ equitable powers in enforcing its terms,

and this Court should exercise its equitable powers to compel each Defendant to comply with the

clear requirements of the FOIA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against the

Defendant FBI, and provide Plaintiff with the following relief:

       (a)      An Order that the Defendant conduct a diligent, expedited search for any and all
                records responsive to Plaintiff’s FOIA request and demonstrate that it employed
                reasonable search methods most technologically likely to lead to the discovery of
                records responsive to Plaintiff’s FOIA request, selected from among those methods
                available to Defendant;

       (b)      An Order that the Defendant produce, by a date certain, any and all non-exempt
                records responsive to Plaintiff’s FOIA request and a Vaughn index of any
                responsive records withheld under claim of exemption;

       (c)      An Order enjoining the Defendant from continuing to withhold any and all non-
                exempt records responsive to Plaintiff’s FOIA request;

       (d)      A declaration that the Defendant’s actions violated Plaintiff’s statutory rights under
                5 U.S.C. § 552;

       (e)      An Order awarding to Plaintiff its reasonable attorneys’ fees and other litigation
                costs reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and,

       (f)      An Order granting to Plaintiff all further relief to which Plaintiff may be entitled.




                                                  7
          Case 1:21-cv-00932-CKK Document 1 Filed 04/06/21 Page 8 of 8




Dated: April 6, 2021.                Respectfully submitted,

                                     THE AMERICAN CENTER FOR LAW AND JUSTICE

                                     JAY ALAN SEKULOW
                                      (D.C. Bar No. 496335)
                                      COUNSEL OF RECORD
                                     JORDAN SEKULOW
                                      (D.C. Bar No. 991680)
                                     STUART J. ROTH
                                      (D.C. Bar No. 475937)

                                     /s/ Benjamin P. Sisney
                                     BENJAMIN P. SISNEY
                                       (D.C. Bar. No. 1044721)
                                     201 Maryland Avenue, N.E.
                                     Washington, D.C. 20002
                                     Telephone: (202) 546-8890
                                     Facsimile: (202) 546-9309
                                     Email: bsisney@aclj.org

                                     Counsel for Plaintiff




                                        8
